199 F.2d 955
Leo WURTZBURGER, Appellant,v.PLOUGH, Inc., Appellee.
No. 11475.
United States Court of Appeals Sixth Circuit.
November 6, 1952.

Appeal from the United States District Court for the Western District of Tennessee; Marion Speed Boyd, Judge.
Taylor & Taylor, Memphis, Tenn. for appellant.
Canada, Russell & Turner, Memphis, Tenn. for appellee.
Before MARTIN, McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
This cause was again heard on October 22, 1952, on oral argument in response to the application of appellant for the reason that his attorney had failed to receive notice shown by records in the Clerk's office to have been mailed to the attorneys that the cause would be heard on October 8, 1952, at which time only counsel for the appellee appeared; and, after considering the oral arguments earnestly advanced by appellant's attorney, this court being still of the opinion that this action for declaratory judgment does not present a justiciable controversy within the scope of the Declaratory Judgment Act. 28 U.S.C.A. §§ 2201, 2202. See Angell v. Schram, 6 Cir., 109 F.2d 380, opinion by Judge Hamilton; Cf. Aetna Life Insurance Company v. Hawarth, 300 U.S. 227, 57 S.Ct. 461, 81 L.Ed. 617, 108 A.L.R. 1000, adheres to its order of affirmance heretofore entered on October 14, 1952, 199 F.2d 957.